Per Curiam.
The second claim of the complainant’s patent Is the only one in controversy here. It is for a combination of heating pipes, D, and metallic plates, E, “applied thereto, forming rests for the boards to be dried, and causing the heat from said pipes to be distributed uniformly over said boards, as set forth.” Bef erring to the body of the specifications, the pipes, D, are “set forth” as constructed with flexible tubes, gum tubing, or suitable rock-joints, so as to permit the elevation and lowering of the pipes, D, without interfering with the circulation of the steam through them. These flexible joints must be regarded as distinguishing and essential features of the construction of the pipes, D; and, in view of the prior state of the art, must be held to be the specific pipes designated in the second claim of the patent. Hinge-joints are not a constituent of the ma*825■chine used by the defendant, and hence are not an infringement of the patented combination.
The bill must therefore be dismissed, with costs.
A similar decree will be entered in the case of Sheeder v. Bicking.